Case 6:21-cv-01991-RRS-PJH Document 1 Filed 07/12/21 Page 1 of 6 PageID #: 1


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


  ROKENYE MCCARTHY,                               Civil Case Number:

                         Plaintiff,
                                                  CIVIL ACTION COMPLAINT
                    -against-

  THE BUREAUS INC.,

                         Defendant.

        Plaintiff ROKENYE MCCARTHY (hereinafter, “Plaintiff”), a Louisiana resident,

 brings this complaint by and through the undersigned attorneys, against Defendant THE

 BUREAUS INC. (hereinafter “Defendant”), based upon information and belief of Plaintiff’s

 counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

 Plaintiff’s personal knowledge.

                     INTRODUCTION/PRELIMINARY STATEMENT

    1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use

        of abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15

        U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt collection

        practices contribute to the number of personal bankruptcies, to material instability, to the

        loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that

        “existing laws . . . [we]re inadequate to protect consumers,” and that “the effective

        collection of debts” does not require “misrepresentation or other abusive debt collection

        practices.” 15 U.S.C. §§ 1692(b) & (c).

    2. Congress explained that the purpose of the Act was not only to eliminate abusive debt
Case 6:21-cv-01991-RRS-PJH Document 1 Filed 07/12/21 Page 2 of 6 PageID #: 2
       collection practices, but also to “ensure that those debt collectors who refrain from using

        abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e).

        After determining that the existing consumer protection laws were inadequate, id. §

        1692(b), Congress gave consumers a private cause of action against debt collectors who

        fail to comply with the Act. Id. § 1692k.

     3. The rights and obligations established by section 15 U.S.C. § 1692g were considered by

        the Senate at the time of passage of the FDCPA to be a “significant feature” of the Act.

        See S. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N. 1695,

        1696.

                                    JURISDICTION AND VENUE

     4. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C. §

        1692 et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction

        over the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

     5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                       NATURE OF THE ACTION

     6. Plaintiff brings this action seeking redress for Defendant’s actions of using unfair or

        unconscionable means in connection with the collection of an alleged debt.

     7. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code,

        commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”) which

        prohibits debt collectors from engaging in false, deceptive or misleading practices.

     8. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                               PARTIES

     9. Plaintiff is a natural person and a resident of the State of Louisiana, St. Landry Parish,

        and is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

     10. Defendant is a collection agency with its principal office located at 650 Dundee Road,

        Suite 370, Northbrook, Illinois 60062.
Case 6:21-cv-01991-RRS-PJH Document 1 Filed 07/12/21 Page 3 of 6 PageID #: 3




      .

   11. Upon information and belief, Defendant is a company that uses the mail, telephone, or

      facsimile in a business the principal purpose of which is the collection of debts, or that

      regularly collects or attempts to collect debts alleged to be due another.

   12. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

      1692a(6).

                                ALLEGATIONS OF FACT

   13. Plaintiff repeats, reiterates, and incorporates the allegations contained in paragraphs

      above herein with the same force and effect as if the same were set forth at length

      herein.

   14. Some time prior to April 30, 2021, an obligation was allegedly incurred to COMENITY

      BANK.

   15. The alleged COMENITY BANK obligation arose out of a transaction in which insurance

      or services, which are the subject of the transaction, are primarily for personal or family

      purposes.

   16. The alleged COMENITY BANK obligation is a "debt" as defined by 15 U.S.C.§

      1692a(5).

   17. COMENITY BANK is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   18. Defendant contends that the COMENITY BANK debt is past due.

   19. Defendant is a company that uses mail, telephone or facsimile in a business the principal

      purpose of which is the collection of debts, or that regularly collects or attempts to collect

      debts incurred or alleged to have been incurred for personal, family or household

      purposes on behalf of creditors.
Case 6:21-cv-01991-RRS-PJH Document 1 Filed 07/12/21 Page 4 of 6 PageID #: 4




   20. COMENITY BANK directly or through an intermediary contracted the Defendant to

      collect the alleged debt.

   21. Sometime in April of 2021 Plaintiff noticed a collection account on her credit reports.

   22. On or about April 30, 2021, Plaintiff sent a certified letter requesting that Defendant

      cease all communication with her including email, phone, mail and fax

      communications.

   23. Despite Plaintiff’s written request for Defendant to cease all communication with her,

      on or about May 4, 2021, the Defendant caused to be delivered to the Plaintiff a

      collection letter in an attempt to collect the alleged COMENITY BANK debt. See

      Exhibit A.

   24. The May 4, 2021 letter was sent or caused to be sent by persons employed by

      Defendant as a “debt collector” as defined by 15 U.S.C. §1692a(6).

   25. The May 4, 2021 letter is a “communication” as defined by 15 U.S.C. §1692a(2).

   26. Pursuant to 15 U.S.C. §1692c of the FDCPA, if a consumer notifies a debt collector in

      writing that the consumer refuses to pay a debt or that the consumer wishes the debt

      collector to cease further communication with the consumer, the debt collector shall not

      communicate further with the consumer with respect to such debt, except (1) to notify

      the consumer that the debt collector’s further efforts are being terminated; (2) to notify

      the consumer that the debt collector or creditor may invoke specified remedies which

      are ordinarily invoked by such debt collector or creditor; or (3) where applicable, to

      notify the consumer that the debt collector or creditor intends to invoke a specific

      remedy.
Case 6:21-cv-01991-RRS-PJH Document 1 Filed 07/12/21 Page 5 of 6 PageID #: 5




   27. The Defendant violated said section when it proceeded to communicate with the

      Plaintiff despite having received a letter clearly requesting that Defendant not make

      calls or send letters to the Plaintiff at any time.

   28. Defendant could have taken the steps necessary to bring its actions within

      compliance with the FDCPA, but neglected to do so and failed to adequately review

      its actions to ensure compliance with the law.


                                             COUNT I
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692c et seq.

   29. Plaintiff repeats, reiterates, and incorporates the allegations contained in paragraphs

      above herein with the same force and effect as if the same were set forth at length

      herein.

   30. Defendant’s debt collection efforts attempted and/or directed towards the

      Plaintiff violated various provisions of the FDCPA, including but not limited to

      15 U.S.C. § 1692c.

   31. The Defendant violated said section by:

      (a)       Communicating with a consumer in connection with the collection of a

                debt after receiving written notice from the consumer that the consumer

                wishes the debt collector to cease further communication with the

                consumer in violation of § 1692c(c).

   32. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

      conduct violated Section 1692c et seq. of the FDCPA, actual damages, statutory

      damages, costs and attorneys' fees.
Case 6:21-cv-01991-RRS-PJH Document 1 Filed 07/12/21 Page 6 of 6 PageID #: 6




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

              (a)      Awarding Plaintiff statutory damages;

              (b)      Awarding Plaintiff costs of this Action, including reasonable attorneys’

                       fees and expenses;

              (c)      Awarding pre-judgment interest and post-judgment interest; and

              (d)      Awarding Plaintiff such other and further relief as this Court may

                       deem just and proper.


Dated: July 12, 2021

                                      By:      /s/Jonathan F. Raburn
                                               Jonathan F. Raburn, Esq.
                                               McCarty & Raburn,
                                               A Consumer Law Firm PLLC
                                               2931 Ridge Road, Suite 101 #504
                                               Rockwall, TX 75032
                                               Phone: (225) 412-2777
                                               Email: jonathan@geauxlaw.com

                                               /s/ Yitzchak Zelman
                                               Yitzchak Zelman, Esq.
                                               MARCUS ZELMAN, LLC
                                               701 Cookman Avenue, Suite 300
                                               Asbury Park, New Jersey 07712
                                               Phone: (732) 695-3282
                                               Email: yzelman@marcuszelman.com
                                               PRO HAC VICE MOTION TO BE FILED
                                               Attorneys for Plaintiff
                                               Rokenye McCarthy
